NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PETRONA DE LOS ANGELES                          No.    15-70544
BARRIENTOS,
                                                Agency No. A070-664-909
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**


Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Petrona De Los Angeles Barrientos, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, Convention Against Torture (“CAT”) relief, and special

rule cancellation of removal under the Nicaraguan Adjustment and Central

American Relief Act (“NACARA”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and for substantial evidence the

agency’s factual findings. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

We deny in part and dismiss in part the petition for review.

      The agency correctly determined that Barrientos’ conviction under

California Health and Safety Code § 11351, for possession for sale of cocaine, is a

drug trafficking aggravated felony under 8 U.S.C. § 1101(a)(43)(B), rendering her

ineligible for asylum and NACARA cancellation. 8 U.S.C. § 1158(b)(2)(A)(ii),

(B)(i); 8 C.F.R. § 1240.61(b); see Cabantac v. Holder, 736 F.3d 787, 790 (9th Cir.

2013) (where “the abstract of judgment or minute order specifies that a defendant

pleaded guilty to a particular count of the criminal complaint or indictment, we can

consider the facts alleged in that count” (internal quotation marks and citation

omitted)); United States v. Murillo-Alvarado, 876 F.3d 1022, 1027-28 (9th Cir.

2017) (Section 11351 is divisible as to its controlled substance requirement). The

criminal complaint, change of plea transcript, and change of plea minute order,

read in conjunction, establishes that the substance at issue was cocaine.

      Substantial evidence supports the BIA’s conclusion that Barrientos failed to

establish she would be persecuted on account of a protected ground. See Zetino,


                                          2                                   15-70544
622 F.3d at 1016 (9th Cir. 2010) (applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, in the absence of a nexus to a protected ground,

petitioner’s withholding of removal claim fails. See id. Because this determination

is dispositive as to Barrientos’ eligibility for withholding of removal, we do not

reach her contentions regarding changed country conditions. Simeonov v. Ashcroft,

371 F.3d 532, 538 (9th Cir. 2004).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Barrientos failed to show it is more likely than not that she would be tortured by

the government of El Salvador, or with its consent or acquiescence. See Garcia-

Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014).

      Because the BIA conducted a de novo review of the IJ’s findings, we do not

consider Barrientos’ challenges to alleged errors in the IJ’s decision. See Romero-

Ruiz v. Mukasey, 538 F.3d 1057, 1061 (9th Cir. 2008).

      We lack jurisdiction to consider Barrientos’ unexhausted contentions

regarding a family based social group. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    15-70544